Citation Nr: 1342917	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  13-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO).  

The February 2011 rating decision granted entitlement to service connection at a 30 percent initial evaluation for posttraumatic stress disorder (PTSD), effective October 4, 2010.  In September 2011, the RO issued a rating decision granting an increased initial evaluation of 50 percent for PTSD, effective August 24, 2011.  In a June 2013 rating decision the RO continued the current 50 percent evaluation, but assigned the effective date of the increased rating to October 4, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a claim remains in controversy where less than the maximum available benefits are awarded).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU benefits) has been raised by the record.  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran is seeking an increased initial evaluation for his service-connected PTSD, and entitlement to TDIU benefits.  

The Veteran claims his PTSD causes unemployability, and, in fact, was a major factor in his decision to leave his job in 2012.  Specifically, in a July 2013 statement, he reported that he quit his job due to PTSD symptoms, stress, anxiety attacks, and difficulties getting along with co-workers and supervisors.  He felt he would eventually hurt someone or himself if he continued working.  The Veteran also submitted statements from his former employer noting that prior to him leaving his job, he requested a demotion to an entry level position due to stress and symptoms of PTSD.  Thus, the issue of entitlement to TDIU benefits has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU benefits, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453.  

In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The June 2013 examination did not provide specific findings as to whether the Veteran's PTSD symptoms render him unable to obtain or maintain substantially gainful employment, and did not provide an explanation as to why the examiner found only reduced reliability and productivity as opposed to a more severe level of functional impairment.  Additionally, the RO must conduct all appropriate development, to include sending the Veteran a letter notifying him of the requirements for establishing entitlement to TDIU.  

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU benefits under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU benefits may be referred to the Compensation 

and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the case is remanded for the following actions:

1. The RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU benefits.  This notice letter must also include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is 
3. 
ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4. Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together 

with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

5. The Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for 
6. 
information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

7. The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

9. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the June 

2013 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


